Citation Nr: 1751058	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  17-23 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1945 to May 1947.

These matters come on appeal before the Board of Veterans' Appeals (Board) from a July 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which declined to reopen the Veteran's previously denied claims of entitlement to service connection for hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claims for service connection for bilateral hearing loss and tinnitus were denied in an August 2012 rating decision. The Veteran was notified of this decision and of his appellate rights in an August 2012 letter. He did not appeal.

2. Since the August 2012 rating decision, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1. The August 2012 rating decision that denied service connection for bilateral hearing loss and tinnitus is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been received since the August 2012 rating decision and the claims for service connection for bilateral hearing loss and tinnitus are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hearing loss and tinnitus were previously denied in a final August 2012 rating decision. The Veteran was properly notified of this decision and his appellate rights in an August 2012 letter. See 38 C.F.R. § 19.25 (2016). The Veteran did not submit a timely notice of disagreement. See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating an appeal). Moreover, new and material evidence was not of record within one year of this decision. See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2016) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). Accordingly, the August 2012 rating decision is final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial. See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened).

VA regulation defines "new and material evidence" as follows. "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Since the August 2012 rating decision, the Veteran and his wife have offered credible additional details about the cause, onset, and presence of his bilateral hearing loss and tinnitus.

In a June 2016 letter, the Veteran stated he experienced daily noise exposure during basic training without adequate ear protection. His hearing would return slowly for a few hours and then the hearing loss would return. In an October 2016 letter, the Veteran's wife provided that at the time of her marriage to the Veteran and his service that his hearing was "oppressive" and that the Veteran told her that it happened while in service.

At a hearing before a Decision Review Officer in October 2016, the Veteran stated that when using a machine gun and when at the firing range in basic training he did not have ear protection. The Veteran experienced either ringing in his ears or hearing loss hours after this in-service noise exposure, but he did not report it for fear of being discharged. The Veteran also provided that after service his workplace was not a noisy environment and he did not engage in recreational activities that would expose him to noise.

Because the June 2012 VA examination for bilateral hearing loss and tinnitus found the Veteran's tinnitus at least as likely a symptom associated with bilateral hearing loss and tinnitus is often associated with noise exposure, the new and material information relating to hearing loss discussed above also relates to the claim for tinnitus.

Accordingly, the newly submitted evidence is neither cumulative nor redundant of the evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim, namely whether the current disabilities had their clinical onset during active duty service or whether there is a link between the current disabilities to any in-service disease, event, or injury. See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In sum, the evidence discussed above is new and material and raises the possibility of substantiating service connection claims for bilateral hearing loss and tinnitus, therefore both are reopened.


ORDER

New and material evidence has been received to reopen the service connection claims for bilateral hearing loss and tinnitus; the appeal is granted to this extent only.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The June 2012 VA examination for hearing loss and tinnitus was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The June 2012 opinion did not indicate the Veteran's exposure to machine gun fire, the absence of ear protection when using a machine gun and when at the firing range, and hearing loss or tinnitus while in service was taken into account when formulating the opinion.  The opinion also did not note the onset of the Veteran's hearing loss or his lack of post-service occupational and recreational noise exposure.  Further, the opinion did not provide why the Veteran's in-service noise exposure was not a possible link to his tinnitus.  The Board finds that a new VA examination is necessary to fully address the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss and tinnitus.  The Veteran's entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

The examiner must obtain a complete medical, social, and occupational history pertinent to the Veteran's conditions.

(a)  The examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss had its clinical onset during active service or is related to any incident of service, to include noise exposure; and

(b)  The examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus had its clinical onset during active service or is related to any incident of service, to include noise exposure.

In providing these opinions, the examiner should consider and address the Veteran's competent account of experiencing in-service acoustic trauma and resultant auditory symptomatology during and since his active service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his disability.  If the examiner rejects the Veteran's reports regarding the onset of auditory symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After completing the above, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion.

3.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


